534 F.2d 706
92 L.R.R.M. (BNA) 3710
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.MARI-WEATHER, INC., d/b/a Mackinac Jacks, Respondent.
No. 75-2052.
United States Court of Appeals,Sixth Circuit.
March 15, 1976.

Elliott Moore, Deputy Associate Gen. Counsel, N. L. R. B., Washington, D.C., for petitioner.
Michael C. Kovaleski, Detroit, Mich., for respondent.
Before PHILLIPS, Chief Judge, and PECK and LIVELY, Circuit Judges.

ORDER

1
This Court having on January 15, 1974 entered its order enforcing in full the backpay provisions of the Board's order, which directed among other things, that Respondent shall make whole Donna Jacobson, Deborah Owens, Katherine King and Lonnie Odom, Jr. for loss of pay suffered by them by reason of the Respondent's discrimination against them, and the Board, having thereafter applied to this Court for summary entry of a supplemental judgment specifying the amounts of back pay due,


2
It is hereby ORDERED and adjudged that the Respondent, Mari-Weather, Inc., d/b/a Mackinac Jacks, Ann Arbor, Michigan, its officers, agents, successors and assigns, shall make whole each of the discriminatees named below by paying them the amounts set forth adjacent to their names plus interest accrued at the rate of six (6) percent per annum to be computed in the manner prescribed in Isis Plumbing & Heating Company, 138 NLRB 716 (1962) until all backpay due is paid, less the tax withholdings required by Federal, State and Municipal laws.


3
Donna Jacobson    $  451.87
Deborah Owens     $2,323.16
Katherine King    $2,183.52
Lonnie Odom, Jr.  $1,588.34